Citation Nr: 1756341	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-06 298	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to higher initial disability ratings for fibromyalgia, currently rated as 10 percent disabling prior to March 7, 2011, and 40 percent since then.

2.  Entitlement to service connection for urinary tract infection.

3.  Entitlement to service connection for lymph node.

4.  Entitlement to service connection for chronic cervicitis.

5.  Entitlement to service connection for folliculitis.

6.  Entitlement to service connection for chronic headaches.

7.  Entitlement to service connection for heart palpitations.

8.  Entitlement to service connection for temporomandibular joint disorder.

9.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to April 1984 and from February 1989 to January 1992.

The claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO in Phoenix, Arizona, currently has jurisdiction over the claims.

FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See the Veteran's November 8, 2017 letter from her representative.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.















	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to higher initial disability ratings for fibromyalgia, currently rated as 10 percent disabling prior to March 7, 2011, and 40 percent since then, is dismissed.

The claim of entitlement to service connection for urinary tract infection is dismissed.

The claim of entitlement to service connection for lymph node is dismissed.

The claim of entitlement to service connection for chronic cervicitis is dismissed.

The claim of entitlement to service connection for folliculitis is dismissed.

The claim of entitlement to service connection for chronic headaches is dismissed.

The claim of entitlement to service connection for heart palpitations is dismissed.

The claim of entitlement to service connection for temporomandibular joint disorder is dismissed.

The claim of entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is dismissed.



		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


